Filed pursuant to Rule 424(b)(3) File No. 333-179641 Grant Park Fund March 2014 Update April 17, 2014 Supplement dated April 17, 2014 to Prospectus dated April 30, 2013 Class March ROR YTD ROR Net Asset Value Net Asset Value per Unit A -2.9% -6.4% $18.3M $1,094.95 B -2.9% -6.5% $186.5M $915.37 Legacy 1 -2.7% -5.8% $3.2M $810.46 Legacy 2 -2.7% -5.9% $3.9M $797.72 Global 1 -2.6% -5.8% $6.5M $786.64 Global 2 -2.7% -5.9% $10.9M $775.05 Global 3 -2.8% -6.3% $147.7M $708.47 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Sector Commentary Currencies:The Australian dollar appreciated against counterparts after the country’s central bank announced it would keep interest rates unchanged as the Australian economy continues to strengthen.The Japanese yen depreciated against counterparts because of the Reserve Bank of Australia’s comments, coupled with comments made by Federal Reserve Chair Yellen. Energy:Gasoline blendstock prices increased in excess of 4% after the Energy Information Administration released data which showed gasoline inventories had fallen below their 5-year average.Natural gas prices fell by more than 3% due to lower seasonal demand. Equities:The Hang Seng Index decreased by more than 2% after poor Chinese economic data caused investors to exhibit risk-off tendencies.The Eurostoxx 50 Index experienced several intra-month price reversals in reaction to a myriad of economic and geopolitical news developments.The index fell by 5% mid-month, but ended the month down by less than 1% as investors reacted positively to reports of easing tensions in Ukraine. Fixed Income:Prices for 30-Year U.S. Treasury bonds and German Bunds fell as a result of a mid-month equity market rally and comments from the Federal Reserve, which reduced demand for safe-haven assets. Grains/Foods:Lean hog prices increased sharply due to reduction in overall supplies.Corn prices rose 6% higher in reaction to a report from the U.S. Department of Agriculture which projected lower-than-expected production. Metals:Precious metal markets experienced price declines due a decline in safe-haven demand which followed comments from Federal Reserve Chair Janet Yellen that alluded to a possible interest rate hike in 2015.Copper prices fell by more than 6% in reaction to poor Chinese economic data. Additional Information:For the Fund’s monthly Account Statement, including the net asset value per unit, and related information, please visit our website at www.grantparkfunds.com. Sincerely, David Kavanagh President Daily fund performance and weekly commentaries are available on our website at www.grantparkfunds.com. PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION OFFERING BY PROSPECTUS ONLY. Account Statement (Prepared from books without audit) For the month ended March 31, 2014 STATEMENT OF INCOME Trading Income (Loss) Monthly Performance Year to Date Performance Realized Trading Income (Loss) -$2,485,368 Change In Unrealized Income (Loss) -10,013,267 -18,481,860 Brokerage Commission -175,372 -423,612 Exchange, Clearing Fee and NFA Charges 0 0 Other Trading Costs -335,637 -1,181,496 Change in Accrued Commission Net Trading Income (Loss) -10,077,174 -22,539,520 Other Income Monthly Performance Year to Date Performance Interest, U.S. Obligations Interest, Other U.S. Government Securities Gain (Loss) 0 0 Dividend Income 0 0 Total Income (Loss) -9,972,246 -22,234,116 Expenses Monthly Performance Year to Date Performance Management Fee $0 $0 Incentive Fee -108,616 Operating Expenses Organization and Offering Expenses Brokerage Expenses Dividend Expenses 0 0 Total Expenses Net Income (Loss) -$11,760,465 -$28,147,781 Statement of Changes in Net Asset Value Monthly Performance Year to Date Performance Beginning Balance Additions Net Income (Loss) -11,760,465 -28,147,781 Redemptions -24,301,605 -43,263,560 Balance at March 31, 2014 PERFORMANCE SUMMARY BY CLASS Class Net Asset Value per Unit Units Net Asset Value Monthly ROR Year to Date ROR A -2.85% -6.39% B -2.91% -6.54% Legacy 1 -2.66% -5.84% Legacy 2 -2.68% -5.90% Global 1 -2.64% -5.82% Global 2 -2.66% -5.88% Global 3 -2.81% -6.29% To the best of my knowledge and belief the information contained herein is accurate and complete. David Kavanagh, President For Dearborn Capital Management, LLC General Partner of Grant Park Futures Fund, Limited Partnership
